Appeal by the Ministers’ Fund of the Reformed Church, Inc., and Seaman’s Church Institute of New York, residuary legatees, from portions of the decree of the Surrogate’s Court of Greene County, entered October 20, 1953. The principal points argued upon this appeal relate to the executor’s commissions and the attorney’s fees. We do not find any basis for disallowing the executor’s commissions and we do not believe that the evidence *985warrants the complete forfeiture of the attorney’s fees. However, we find that the fee allowed to the attorney was excessive. The gross estate was about $580,000. The administration of the estate involved only routine matters, with the exception of the contest growing out of the appellants’ objections to the executor’s account. Some of the objections were sustained; others were dismissed. The principal litigation related to the attorney’s fees. Under the circumstances, we find that the allowance of a total of $35,000 to the attorney was excessive and that the allowance should be reduced to $17,500. The other objections raised by the appellants have been considered but we see no reason to disturb the Surrogate’s disposition of them. The decree of the Surrogate’s Court is modified on the law and the facts and in the exercise of discretion by reducing the allowance to the attorney for the executor to $17,500 and, as so modified, the decree is affirmed, with costs to the appellants payable out of the estate. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.